TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00417-CV



                                  In re Bobbi Battishia White


                    ORIGINAL PROCEEDING FROM BELL COUNTY


                           MEMORANDUM OPINION


               Bobbi Battishia White filed a pro se application for a pretrial writ of habeas

corpus. However, this Court does not have original habeas jurisdiction in criminal cases. See

Tex. Gov’t Code § 22.221(d) (limiting original habeas jurisdiction of courts of appeals to civil

cases); see also Tex. Code Crim. Proc. art. 11.05 (“The Court of Criminal Appeals, the District

Courts, the County Courts, or any Judge of said Courts, have power to issue the writ of habeas

corpus; and it is their duty, upon proper motion, to grant the writ under the rules prescribed by

law.”); In re Fuchs, No. 03-16-00012-CV, 2016 Tex. App. LEXIS 3737, at *1-2

(Tex. App.—Austin Apr. 13, 2016, orig. proceeding) (dismissing original habeas application for

want of jurisdiction). Accordingly, we dismiss White’s application for want of jurisdiction.




                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Goodwin and Triana

Filed: June 28, 2019